Title: From Alexander Hamilton to Benjamin Walker, 23 July 1792
From: Hamilton, Alexander
To: Walker, Benjamin



Dr. Walker
Philadelphia July 231792

Since my last to you it has occurred to me that the concerns of the Society for establishing useful Manufactures, in England, are not in such hands as might be wished, that is such of which there is sufficient knowlege. Would it not be adviseable that some known and responsible character should be written to and requested to take up the affair in concert if you please with King? The endeavour ought to be not to let the bills return protested. It would be far better to agree to pay off the sums for which they are pledged.
I have received a letter from George Parkinson stating that his family is in great distress at New York; or rather stating as you will see in his letter which is enclosed. He is engaged in the service of the Society by articles, the counterpart of which I have mislaid—but I think he is to have £ 80 Stg ⅌ annum. He is a very ingenious mechanic withal.
I wish you to advance for him 100 Dollars. If it cannot be done out of the funds of the Society for want of authority, I will replace it on your signifying to me that such is the case. It will have a bad effect to let the persons employed suffer.
Yrs
A Hamilton
B Walker Esq
